Filed by: Pavilion Bancorp, Inc. pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: First Defiance Financial Corp. Commission File No.: 0-26850 Contact: William J. Small Chairman, CEO & President First Defiance Financial Corp. Phone: (419) 782-5015 Email: fdef@first-fed.com FIRST DEFIANCE FINANCIAL CORP. RECEIVES REGULATORY APPROVAL FOR PAVILION BANCORP ACQUISITION DEFIANCE, Ohio, (February 29, 2008) First Defiance Financial Corp. (Nasdaq: FDEF), the holding company for First Federal Bank of the Midwest, announced that First Federal has received regulatory approval from the Office of Thrift Supervision (OTS) to acquire the Bank of Lenawee, the wholly owned subsidiary of Pavilion Bancorp, Inc., headquartered in Adrian, Michigan. Shareholders of Pavilion Bancorp will vote on the pending acquisition at a special meeting of shareholders on March 11, 2008. The transaction was announced in October, 2007 and is expected to close March 14, 2008, pending shareholder approval. Conversion of systems will begin immediately thereafter. The Bank of Lenawee offices being acquired are located in Lenawee and Hillsdale counties in southeastern Michigan. All branches will be re-branded as First Federal Bank. “We have a strong presence in northwest Ohio; this acquisition allows us to expand farther north into the southeastern Michigan market and it adds the type of communities that have been very responsive to our ‘Customer First’ style of banking,” stated William J. Small, Chairman, President and CEO of First Defiance Financial Corp. The Bank of Lenawee has eight banking offices and $273.6 million in assets.Combined, the offices had $205.2 million in deposits and $241.4 million in loans as of December 31, 2007. ### About First Defiance Financial Corp. First Defiance Financial Corp., headquartered in Defiance, Ohio, is the holding company for First Federal Bank of the Midwest and First Insurance & Investments. First Federal operates 28 full service branches, and 36 ATM locations in northwest Ohio. First Insurance & Investments is the largest property and casualty insurance company in the Defiance, Ohio area and specializes in life and group health insurance and financial planning. For more information, visit the company’s Web site at www.fdef.com. About Pavilion Bancorp, Inc. Pavilion Bancorp, Inc.is the parent corporation of the Bank of Lenawee, based in
